                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:20-cv-181-RJC

 MARY L. HAGGINS,                               )
                                                )
                Plaintiff,                      )
                                                )
v.                                              )             ORDER
                                                )
BANK OF AMERICA, et al.,                        )
                                                )
                Defendants.                     )
                                                )

        THIS MATTER is before the Court on initial review of the pro se Amended Complaint,

(Doc. No. 4), pursuant to 28 U.S.C. § 1915. Plaintiff is proceeding in forma pauperis. (Doc. No.

3).

        I.     BACKGROUND

       Plaintiff filed the Complaint on a form used for employment discrimination actions

pursuant to Title VII of the Civil Rights Act of 1974. (Doc. No. 1 at 1). She named as Defendants:

Bank of America; Valeria Lewis of Freeman’s Business Center; and Perry Hopper of NACA. The

Complaint was dismissed on initial review and Plaintiff was given the opportunity to amend. (Doc.

No. 3). The Amended Complaint is now before the Court on initial review.

       The Amended Complaint was submitted on a general complaint form, but Plaintiff

identifies no basis for the Court’s jurisdiction. (Doc. No. 4 at 1). Plaintiff names as Defendants the

Charlotte Housing Authority (“CHA”) and “Ebony Hopkins – CHA Inlivian.” (Id.). The causes

of action are verbatim:

       (1)    James Berrocal 9/16/2017 I were [sic] told over the phone by James
       Berrocal himself that give him a change [sic] to find out what’s going on and he
       Jame’s [sic] Berrocal I will assiste [sic] me and filling out the complaint form.
       Didn’t happen?
                                                    1


             Case 3:20-cv-00181-RJC Document 5 Filed 08/18/20 Page 1 of 4
       (2)     James Berrocal 9-17-2018 time 2:17 p.m. Monday (no) return call.”

(Doc. No. 4 at 2).

       For injury, Plaintiff alleges:

               I been look [sic] at as if I don’t belong here. Lie[d] to by apartment
       manager that there no apartment available when in fact there is been on the
       waiting list six year’s [sic] when the Charlotte Housing authority application say’s
       [sic] two year waiting list I were [sic] told they didn’t have the paper application
       when in fact I know they did. I seen [sic] a female come out with application in
       her hand when I went up to the office door the door were [sic] locked at 2:30 p.m.
       noon day Mitchell were there and she and all the rest of the workers wouldn’t let
       me talk to her. She yell[ed] out give her the whole package Crystal Niebit and
       nearly saw bush [sic] me to the door I fill out the Application brought it back to
       her, hoping that I would see Mitchell but I didn’t. Come back two week’s [sic]
       later and Crystal can’t find the Application and it be [sic] like that since. I couldn’t
       eat or sleep thinking were [sic] am going from here couldn’t eat because I wasn’t
       hungry felling [sic] asleep looking for work looseing [sic] weight not eating like
       I should lost my hair and going to see a heart specialist and a doctor about my
       liver….

(Doc. No. 4 at 3).

       As relief she seeks “$490.000,000 [sic] billion dollars.” (Doc. No. 4 at 5).

       Plaintiff has attached to the Amended Complaint paperwork that appears to be related to a

Medicaid disability claim and a request that the county provider medical transportation assistance.

(Doc. No. 4-1).

       II.     STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Amended

Complaint to determine whether it is subject to dismissal on the grounds that it is “frivolous or

malicious; fails to state a claim on which relief may be granted; or seeks monetary relief against

a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). A complaint is

deemed frivolous “where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989).

                                                   2


             Case 3:20-cv-00181-RJC Document 5 Filed 08/18/20 Page 2 of 4
       A pro se complaint must be construed liberally. See Haines v. Kerner, 404 U.S. 519, 520

(1972); see also Smith v. Smith, 589 F.3d 736, 738 (4th Cir. 2009) (“Liberal construction of the

pleadings is particularly appropriate where … there is a pro se complaint raising civil rights

issues.”). The liberal construction requirement will not permit a district court to ignore a clear

failure to allege facts in the complaint which set forth a claim that is cognizable under federal law.

Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

       III.     DISCUSSION

       Plaintiff states no basis for the Court’s jurisdiction, fails to set forth any allegations relating

to the Defendants, and sets forth no intelligible claim for relief whatsoever. See generally Fed. R.

Civ. P. 8. The Amended Complaint is simply too nonsensical and vague to state a claim upon

which relief may be granted. The Court will, therefore, dismiss the Amended Complaint without

prejudice.

       The Court notes that there is a prefiling injunction against Plaintiff from bringing pro se

actions against Charlotte-Mecklenburg Hospital Authority (“CMHA”), Dennis Phillips, and

Michael Tarwater, who are not named as Defendants in the instant action. See (3:13-cv-50-MOC-

DSC, Doc. No. 10). The Court further notes that Plaintiff has filed at least 13 other recent actions

in this Court that are similar in quality to the Complaint and Amended Complaint filed in the

instant case. Plaintiff is cautioned that the repeated filing of frivolous actions may result in the

imposition of sanctions.

       IV.      CONCLUSION

       For the reasons stated herein, the Amended Complaint will be dismissed without

prejudice.

        IT IS, THEREFORE, ORDERED that:


                                                   3


              Case 3:20-cv-00181-RJC Document 5 Filed 08/18/20 Page 3 of 4
1.     The Amended Complaint is dismissed without prejudice.

2.     The Clerk is instructed to close this case.




                                    Signed: August 18, 2020




                                          4


     Case 3:20-cv-00181-RJC Document 5 Filed 08/18/20 Page 4 of 4
